                                      1   ERIC S. POWERS
                                          NEVADA BAR NO. 12850
                                      2   SELMAN BREITMAN LLP
                                          3993 Howard Hughes Parkway, Suite 200
                                      3   Las Vegas, NV 89169-0961
                                          Telephone:   702.228.7717
                                      4   Facsimile:   702.228.8824
                                          Email:     epowers@selmanlaw.com
                                      5
                                          LINDA WENDELL HSU (Pro Hac Vice)
                                      6   CALIFORNIA BAR NO. 162971
                                          PETER W. BLOOM (Pro Hac Vice)
                                      7   CALIFORNIA BAR NO. 313507
                                          SELMAN BREITMAN LLP
                                      8   33 New Montgomery, Sixth Floor
                                          San Francisco, CA 94105
                                      9   Telephone:    415.979.0400
                                          Facsimile:    415.979.2099
                                     10   Email:        lhsu@selmanlaw.com
                                                        pbloom@selman.com
                                     11
    LLP




                                          Attorneys for Defendant/Cross-Claimant
                                     12   NAUTILUS INSURANCE COMPANY
Selman Breitman
                  ATTORNEYS AT LAW




                                     13
                                                                        UNITED STATES DISTRICT COURT
                                     14
                                                                               DISTRICT OF NEVADA
                                     15

                                     16   ROBERT "SONNY" WOOD, an individual;               Case No. 2:17-CV-02393-MMD-DJA
                                          ACCESS MEDICAL, LLC, a Delaware limited
                                     17   liability company,
                                                                                            NAUTILUS INSURANCE COMPANY
                                     18                  Plaintiffs,                        MOTION TO APPEAR TELEPHONICALLY
                                                                                            AT MOTION TO STRIKE AND MOTION TO
                                     19          v.                                         COMPEL HEARING

                                     20   NAUTILUS INSURANCE GROUP, a                       Magistrate Judge:   Daniel J. Albregts
                                          Delaware limited liability company, et al.,       Date:               September 19, 2019
                                     21                                                     Time:               10:00 am
                                                         Defendant.                         Ctrm.:              3B
                                     22

                                     23   NAUTILUS INSURANCE COMPANY,

                                     24              Cross-Claimant,
                                                  v.
                                     25   ROBERT "SONNY" WOOD; ACCESS
                                          MEDICAL, LLC; FLOURNOY
                                     26   MANAGEMENT, LLC AND ROES 1-10,
                                          inclusive,
                                     27
                                                         Counter-Defendants.
                                     28
                                                                                        1
409302.1 3892.42806
                                      1          Defendant/Cross-Claimant Nautilus Insurance Company ("Nautilus") by and through their

                                      2   counsel of record, Eric Powers, Linda Wendell Hsu, and Peter W. Bloom of the law firm of

                                      3   Selman Breitman, LLP, hereby move this Court for leave to have Peter W. Bloom who is admitted

                                      4   pro hac vice, appear telephonically at the hearing for Robert "Sonny" Wood and Access Medical,

                                      5   LLC's Motion to Strike and Motion to Compel currently scheduled for September 19, 2019 at

                                      6   10:00 am in LV Courtroom 3B before Magistrate Judge Daniel J. Albregts.

                                      7          Mr. Bloom is currently located in San Francisco, California. Counsel Eric Powers will

                                      8   also appear on behalf of Defendant in person. It is Nautilus's understanding that appearing

                                      9   telephonically is possible within the District Court. An appearance telephonically will not

                                     10   prejudice either party. Plaintiffs' counsel Renee Green stipulated to Mr. Bloom's telephonic

                                     11   appearance in an email to Mr. Bloom on August 30, 2019.
    LLP




                                     12          WHEREFORE, Nautilus respectfully request that this Court allow leave for Nautilus's
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   counsel Peter Bloom to appear telephonically at the hearing on September 19, 2019.

                                     14
                                          DATED: September 5, 2019               SELMAN BREITMAN LLP
                                     15

                                     16

                                     17                                          By:     /s/ Linda Wendell Hsu
                                                                                           ERIC S. POWERS
                                     18                                                    NEVADA BAR NO. 12850
                                                                                           LINDA WENDELL HSU (Pro Hac Vice)
                                     19                                                    CALIFORNIA BAR NO. 162971
                                                                                           PETER W. BLOOM (Pro Hac Vice)
                                     20                                                    CALIFORNIA BAR NO. 313507
                                                                                           3993 Howard Hughes Parkway, Suite 200
                                     21                                                    Las Vegas, NV 89169-0961
                                                                                           Phone: 702.228.7717
                                     22                                                    Facsimile: 702.228.8824
                                                                                           Attorneys for Defendant/Cross-Claimant
                                     23                                                    NAUTILUS INSURANCE COMPANY
                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                           2
409302.1 3892.42806
                                      1                                              ORDER
                                      2
                                                 Defendant's motion to appear telephonically at the hearing for Robert "Sonny" Wood and
                                      3
                                          Access Medical, LLC's Motion to Strike and Motion to Compel currently scheduled for September
                                      4
                                          19, 2019 at 10:00 am in LV Courtroom 3B is GRANTED.
                                      5
                                                 IT IS FURTHER ORDERED that Peter W. Bloom, Esq. is instructed to call
                                      6   IT IS SO ORDERED.
                                          telephone number (888) 808-6929, access code: 8129639, five minutes prior to the
                                      7   Dated this ___ day of September, 2019      _______________________________________
                                                                                        UNITED STATES MAGISTRATE JUDGE
                                      8   hearing time. The Court will join the call and convene the proceedings. The call must

                                      9   be made on a land line. The use of a cell phone or speaker phone during the

                                     10   proceedings is prohibited.
                                     11
    LLP




                                          DATED: September 6, 2019
                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13                                         __________________________________
                                     14                                         Daniel J. Albregts
                                                                                United States Magistrate Judge
                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                        3
409302.1 3892.42806
                                      1                                  CERTIFICATE OF SERVICE
                                      2
                                                 I hereby certify that I am an employee of SELMAN BREITMAN LLP and, pursuant to
                                      3   Local Rule 5.1, service of the foregoing NAUTILUS INSURANCE COMPANY MOTION TO
                                      4   APPEAR TELEPHONICALLY AT MOTION TO STRIKE AND MOTION TO COMPEL
                                          HEARING on this 5th day of September, 2019 via the Court's CM/ECF electronic filing system
                                      5   addressed to all parties on the e-service list, as follows:

                                      6
                                             Martin Kravitz                                 Jordan P. Schnitzer
                                      7      L. Renee Green                                 THE SCHNITZER LAW FIRM
                                             KRAVITZ, SCHNITZER & JOHNSON                   9205 W. Russell Road, Suite 240
                                      8      8985 S. Eastern Ave., Ste. 200                 Las Vegas, NV 89148
                                             Las Vegas, NV 89123                            Phone: (702) 960-4050
                                      9      Phone: (702) 362-6666                          Facsimile: (702) 960-4092
                                             Facsimile: (702) 362-2203                      Email: Jordan@theschnitzerlawfirm.com
                                     10      Email: mkravitz@ksjattorneys.com
                                                    rgreen@ksjattorneys.com
                                     11                                                     Attorneys for Plaintiffs ROBERT SONNY
    LLP




                                             Attorneys for Plaintiffs ROBERT SONNY          WOOD AND ACCESS MEDICAL, LLC
                                     12      WOOD AND ACCESS MEDICAL, LLC
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15

                                     16                                                    /s/ Pamela Smith
                                                                                           PAMELA SMITH
                                     17                                                    An Employee of Selman Breitman LLP
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                       4
409302.1 3892.42806
